ON APPLICATION FOR REHEARING
Decided July 30, 1935
By THE COURT
Submitted on application for a rehearing in which it is asserted that this court failed to take cognizance of the fact that there was an affidavit in the record - before the trial court.
This no doubt is true, but, as was stated in our original opinion, there is no bill of exceptions authenticated by the trial court and unless and until this is done, or a judgment "entry recites the fact we are without authority to consider as evidence in this court any matter which may have been before the trial court but not so authenticated.
The application for rehearing will therefore be overruled.
BARNES, PJ, HORNBECK and BODEY, JJ, concur.